Name: 79/313/EEC: Commission Decision of 8 March 1979 refusing to accept the scientific character of the apparatus described as 'Simplec borehole televiewer system, model CHH'
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy
 Date Published: 1979-03-28

 Avis juridique important|31979D031379/313/EEC: Commission Decision of 8 March 1979 refusing to accept the scientific character of the apparatus described as 'Simplec borehole televiewer system, model CHH' Official Journal L 076 , 28/03/1979 P. 0015 - 0015 Greek special edition: Chapter 02 Volume 7 P. 0103 COMMISSION DECISION of 8 March 1979 refusing to accept the scientific character of the apparatus described as "Simplec borehole televiewer system, model CHH" (79/313/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 7 September 1978, the United Kingdom Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Simplec borehole televiewer system, model CHH", intended for use in research into the nature of fractures in rocks penetrated by water wells, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 12 January 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is a televiewer which makes it possible to determine the geological structure of the rocks penetrated by the well or borehole ; whereas this apparatus constitutes a special application of an instrument with normal technical characteristics ; whereas it does not have the requisite objective characteristics making it specifically suited to pure scientific research ; whereas, moreover, it is an apparatus in current use for the extraction of mineral oils ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Simplec borehole televiewer system, model CHH" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 March 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.